DETAILED ACTION
Claims 1-25 are pending.
The office acknowledges the following papers:
Claims, specification, and remarks filed on 8/17/2022.

	Withdrawn objections and rejections
The specification objection has been withdrawn due to amendment.
The claim objections for claims 6-7 and 18-19 have been withdrawn due to amendment.
The 35 U.S.C. 112(b) rejections for claims 5, 10-11, 17, and 22-23 have been withdrawn due to amendment.

New and Maintained Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “more efficient(ly)” in claims 1, 13, and 24-25 is a relative term which renders the claim indefinite. The term “more efficient(ly)” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The use of the term “more efficient(ly)
” adds a lack of clarity to the independent claims because it is unclear what the gate array performing the finite field arithmetic more efficiently than the general-purpose computing processor (GPU) means (i.e. what are the metes and bounds of “more efficient”)? For example, is the gate array more efficient because it performs the finite field arithmetic in less clock cycles than the GPU can perform the finite field arithmetic? Or does the gate array use less hardware resources to perform the finite field arithmetic operation? Or does the gate array or processor use less power?
Claims 2-12 and 14-23 are rejected due to their dependency.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 12 does not further limit the subject matter of claim 1, upon which it depends, because claim 1 has already included the recitation of “at least one general-purpose computing processor’ which is the only recitation cited in claim 12. Therefore claim 12 does not further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

New and Maintained Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 8, 10, 12-14, 17, 20, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson et al (U.S. 2010/0011047).
As per claim 1:
Jackson disclosed a processing acceleration system comprising: 
at least one gate array that performs finite field arithmetic (Jackson: Figures 2 and 4 elements 230 and 400, paragraphs 25-26, 32-33, 37-38, 42-43, and 59, table 1)(The hardware accelerator includes a field programmable gate array (FPGA) that performs integer multiplications and modular reduction operations. Finite field arithmetic is arithmetic in a finite field containing a finite number of elements. The integer multiplications and modular reduction operations performed by the acceleration are finite field arithmetic operations.); and 
at least one controller that sends information to the at least one gate array upon a determination that sending the information, performing the finite field arithmetic by the at least one gate array, and sending results of the finite field arithmetic to at least one destination is more efficient than at least one general-purpose computing processor performing the finite field arithmetic and sending the results to the at least one destination (Jackson: Figures 2-3 element 220-240 and 330-340, paragraphs 23-26, 32-35, and 40, table 1)(The processor includes logic (i.e. controller) to determine and offload a set of operations to the hardware accelerator (i.e. gate array) for processing. The offloaded operations are computationally expensive and more efficiently performed on the accelerator than the processor. The accelerator sends back the results to the processor. The processor reads and writes to the storage.).
As per claim 2:
Jackson disclosed the processing acceleration system as in claim 1, wherein the at least one gate array comprises at least one field programmable gate array (Jackson: Figures 2 and 4 elements 230 and 400, paragraphs 25 and 38).
As per claim 5:
Jackson disclosed the processing acceleration system as in claim 1, wherein the at least one destination comprises the at least one general-purpose computing processor, an at least one storage device, or some combination thereof (Jackson: Figures 2 elements 220, 240, and 450, paragraphs 24 and 39-40)(Accelerator results are sent to the processor (e.g. destination). The processor writes data to the storage (e.g. destination).).
As per claim 8:
Jackson disclosed the processing acceleration system as in claim 1, wherein the finite field arithmetic comprises modular arithmetic (Jackson: Paragraphs 33 and 42-43)(The accelerator performs modular reduction (i.e. modular arithmetic).).
As per claim 10:
Jackson disclosed the processing acceleration system as in claim 1, wherein the at least one controller is included in the at least one general-purpose computing processor (Jackson: Figures 2-3 element 220-230 and 330-340, paragraphs 23, 25-26, and 32-35, table 1)(The processor includes logic (i.e. controller) to determine and offload a set of operations to the hardware accelerator (i.e. gate array) for processing.).
As per claim 12:
Claim 12 essentially recites the same limitations of claim 1. Therefore, claim 12 is rejected for the same reasons as claim 1.
As per claim 13:
Claim 13 essentially recites the same limitations of claim 1. Therefore, claim 13 is rejected for the same reasons as claim 1.
As per claim 14:
The additional limitation(s) of claim 14 basically recite the additional limitation(s) of claim 2. Therefore, claim 14 is rejected for the same reason(s) as claim 2.
As per claim 17:
The additional limitation(s) of claim 17 basically recite the additional limitation(s) of claim 5. Therefore, claim 17 is rejected for the same reason(s) as claim 5.
As per claim 20:
The additional limitation(s) of claim 20 basically recite the additional limitation(s) of claim 8. Therefore, claim 20 is rejected for the same reason(s) as claim 8.
As per claim 22:
The additional limitation(s) of claim 22 basically recite the additional limitation(s) of claim 10. Therefore, claim 22 is rejected for the same reason(s) as claim 10.
As per claim 24:
Jackson disclosed the processing acceleration system of Claim 1, wherein the controller is configured to: 
send the information to both the gate array and the general-purpose computing processor (Jackson: Figures 2-3 element 220-240 and 330-340, paragraphs 23-26, 32-35, and 40, table 1)(The processor includes logic (i.e. controller) to determine and offload a set of operations to the hardware accelerator (i.e. gate array) for processing. The processor includes logic (i.e. controller) to execute instructions within the processor and to send/receive data to/from storage.);
determine whether the gate array or the general-purpose computing processor replies more efficiently (Jackson: Figures 2-3 element 220-240 and 330-340, paragraphs 23-26, 32-35, and 40, table 1)(The processor includes logic (i.e. controller) to selectively offload operations to the hardware accelerator (i.e. gate array) for processing. Offloading operations to the accelerator determines that the computationally expensive operations are more efficiently performed on the accelerator than the processor.); and
based on the determination of whether the gate array or the general-purpose computing processor replied more efficiently, make the determination whether sending the information, performing the finite field arithmetic by the at least one gate array, and sending results of the finite field arithmetic to at least one destination is more efficient than at least one general-purpose computing processor performing the finite field arithmetic and sending the results to the at least one destination (Jackson: Figures 2-3 element 220-240 and 330-340, paragraphs 23-26, 32-35, and 40, table 1)(The processor includes logic (i.e. controller) to determine and offload a set of operations to the hardware accelerator (i.e. gate array) for processing. The offloaded operations are computationally expensive and more efficiently performed on the accelerator than the processor. The accelerator sends back the results to the processor. The processor reads and writes to the storage.).

New and Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (U.S. 2010/0011047), in view of Official Notice.
As per claim 25:
Jackson disclosed the processing acceleration system of Claim 24, wherein the controller is configured to send the information to both the gate array and the general-purpose computing processor to determine whether the gate array or the general-purpose computing processor replies more efficiently when the gate array and the general-purpose computing processor are idle (Jackson: Figures 2-3 element 220-240 and 330-340, paragraphs 23-26, 32-35, and 40, table 1)(The processor includes logic (i.e. controller) to selectively offload operations to the hardware accelerator (i.e. gate array) for processing. Offloading operations to the accelerator determines that the computationally expensive operations are more efficiently performed on the accelerator than the processor. Operations that are executed by the processor are determined to be more efficiently performed on the processor. It would have been obvious to one of ordinary skill in the art that operations can be sent to either the processor or FPGA at times when either is idle and not executing operations. In addition, official notice is given that processors and accelerators can be selectively clock gated when in idle status for the advantage of power savings. Thus, it would have been obvious to one of ordinary skill in the art to implement selectively power gating idle processing units in Jackson. In view of the above official notice, processing units are woken up when operations are sent to them for execution.).

Claims 3-4 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (U.S. 2010/0011047), in view of Olarig et al. (U.S. 2019/0310957).
As per claim 3:
Jackson disclosed the processing acceleration system as in claim 1.
Jackson failed to teach wherein the at least one gate array also assists with compression or decompression of data.
However, Olarig combined with Jackson disclosed wherein the at least one gate array also assists with compression or decompression of data (Olarig: Paragraphs 386 and 428, abstract)(Jackson: Figure 2 element 230, paragraph 25)(Olarig disclosed a FPGA performing data compression. The combination implements data compression in the FPGA accelerator of Jackson.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the FPGA of Jackson to assist with data compression as the FPGA of Olarig. It would have been obvious to one of ordinary skill in the art because allowing the FPGA of the hardware accelerator of Jackson to additionally perform data compression would increase the flexibility of the FPGA. In addition, using an FPGA for data compression can reduce the amount of space required for data storage (Olarig [0133]).
As per claim 4:
Jackson disclosed the processing acceleration system as in claim 1.
Jackson failed to teach wherein the at least one controller that sends information to the at least one gate array upon a determination that sending the information, performing a de-deduplication of data, and sending results of the finite field arithmetic to at least one destination is more efficient than at least one general-purpose computing processor performing the de-deduplication of data, and sending the results to the at least one destination.
However, Olarig combined with Jackson disclosed wherein the at least one controller that sends information to the at least one gate array upon a determination that sending the information, performing a de-deduplication of data, and sending results of the finite field arithmetic to at least one destination is more efficient than at least one general-purpose computing processor performing the de-deduplication of data, and sending the results to the at least one destination (Olarig: Paragraphs 386 and 428, abstract)(Jackson: Figures 2-3 element 220-240 and 330-340, paragraphs 23-26, 32-35, and 40, table 1)(Olarig disclosed a FPGA performing data deduplication. The combination implements data deduplication in the FPGA accelerator of Jackson. The processor includes logic (i.e. controller) to determine and offload a set of operations to the hardware accelerator (i.e. gate array) for processing. The processor logic determines executing data deduplication on the accelerator is more efficient as the accelerator supports such operations, while the processor does not.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the FPGA of Jackson to assist with data deduplication as the FPGA of Olarig. It would have been obvious to one of ordinary skill in the art because allowing the FPGA of the hardware accelerator of Jackson to additionally perform data deduplication would increase the flexibility of the FPGA. In addition, using an FPGA for data deduplication can reduce the number of times the same data is stored (i.e. reducing redundant data) (Olarig [0130)).
As per claim 15:
The additional limitation(s) of claim 15 basically recite the additional limitation(s) of claim 3. Therefore, claim 15 is rejected for the same reason(s) as claim 3.
As per claim 16:
The additional limitation(s) of claim 16 basically recite the additional limitation(s) of claim 4. Therefore, claim 16 is rejected for the same reason(s) as claim 4.

Claims 6-7, 9, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (U.S. 2010/0011047), in view of Goyal et al. (U.S. 2020/0250032).
As per claim 6:
Jackson disclosed the processing acceleration system as in claim 1.
Jackson failed to teach wherein the finite field arithmetic comprise Galois field arithmetic.
However, Goyal combined with Jackson disclosed wherein the finite field arithmetic comprise Galois field arithmetic (Goyal: Figured 2 and 4 elements 146 and 189A-X, paragraphs 62, 85, and 124)(Jackson: Figures 2 and 4 elements 230 and 400, paragraphs 25-26, 37-38, and 42-43)(Goyal disclosed an accelerator that performs Galois field arithmetic. The combination allows the FPGA accelerator of Jackson to perform Galois field arithmetic.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor of Jackson, that performs a finite field arithmetic, to perform a specific Galois field arithmetic operation as taught in Goyal. Jackson teaches all of the claimed processing acceleration system features (as well as executing a modular finite field arithmetic) except for the execution of a Galois finite field arithmetic operation. Goyal executes a Galois finite field arithmetic operation. Because both references teach executing finite field arithmetic operations, it would have been obvious to one of ordinary skill in the art to substitute one type of finite field operation for another to achieve predictable results of executing a finite field arithmetic operation that comprises a Galois field arithmetic operation (MPEP 2143, Example B).
As per claim 7:
Jackson and Goyal disclosed the processing acceleration system as in claim 6, wherein the Galois field arithmetic applies to erasure coding (Goyal: Figured 2 and 4 elements 146 and 189A-X, paragraphs 62 and 85)(Jackson: Figures 2 and 4 elements 230 and 400, paragraphs 25-26, 37-38, and 42-43)(Goyal disclosed an accelerator that performs Galois field arithmetic for erasure coding. The combination allows the FPGA accelerator of Jackson to perform Galois field arithmetic for erasure coding.).
As per claim 9:
Jackson disclosed the processing acceleration system as in claim 8.
Jackson failed to teach wherein the modular arithmetic applies to erasure coding.
However, Goyal combined with Jackson disclosed wherein the modular arithmetic applies to erasure coding (Goyal: Figured 2 and 4 elements 146 and 189A-X, paragraphs 62 and 85)(Jackson: Figures 2 and 4 elements 230 and 400, paragraphs 25-26, 37-38, and 42-43)(Goyal disclosed an accelerator that performs Galois field arithmetic for erasure coding. The combination allows the FPGA accelerator of Jackson to perform Galois field arithmetic for erasure coding.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processing acceleration system of Jackson, that performs a finite field arithmetic operation, to perform operations applied to erasure coding as the finite fields of Goyal. It would have been obvious to one of ordinary skill in the art because applying the finite field arithmetic to erasure coding can provide increased flexibility and provide efficient capabilities to be performed by the system of Jackson (i.e. the accelerator of Jackson would be able to perform more than one type of cryptographic function, such as one that additionally involves erasure coding; also see Goyal [0085] that discloses efficiency of erasure coding performed).
As per claim 18:
The additional limitation(s) of claim 18 basically recite the additional limitation(s) of claim 6. Therefore, claim 18 is rejected for the same reason(s) as claim 6.
As per claim 19:
The additional limitation(s) of claim 19 basically recite the additional limitation(s) of claim 7. Therefore, claim 19 is rejected for the same reason(s) as claim 7.
As per claim 21:
The additional limitation(s) of claim 21 basically recite the additional limitation(s) of claim 9. Therefore, claim 21 is rejected for the same reason(s) as claim 9.

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (U.S. 2010/0011047), in view of Gibb et al. (U.S. 2020/0050401).
As per claim 11:
Jackson disclosed the processing acceleration system as in claim 1.
Jackson failed to teach wherein the at least one controller is included in the at least one gate array.
However, Gibb combined with Jackson disclosed wherein the at least one controller is included in the at least one gate array (Gibb: Figure 4 elements 411-412, paragraphs 59-60, 65, and 68)(Jackson: Figures 2 and 4 elements 230 and 400, paragraphs 25-26, 37-38, and 42-43)(Gibb disclosed an FPGA with an internal controller. The combination adds an explicit controller to the FPGA of Jackson for controlling acceleration operations.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the FPGA of Jackson to include at least one controller as the FPGA of Gibb. It would have been obvious to one of ordinary skill in the art because one of ordinary skill in the art would see that the processor of Jackson includes a controller, and Jackson additionally includes an FPGA. Further Gibb teaches a processor and additionally includes a FPGA with a controller. Therefore, it would have been obvious to one of ordinary skill in the art because it would have been a mere rearrangement of parts (including a controller in an FPGA, opposed to the processor) (See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)) (MPEP 2144.04 (V)).
As per claim 23:
The additional limitation(s) of claim 23 basically recite the additional limitation(s) of claim 11. Therefore, claim 23 is rejected for the same reason(s) as claim 11.

Response to Arguments
The arguments presented by Applicant in the response, received on 8/17/2022 are not considered persuasive.
Applicant argues regarding the 35 U.S.C. 112(b) rejections:
“Applicant notes that paragraph 26 of the present Application as-published describes how efficiency may be measured: "For example, if both general-purpose computing processor(s) and gate array(s) are idle, the information may be sent to both in order to measure performance or to use results from whichever replies more efficiently." One of skill in the art, reading this passage of the Application, would be apprised of the metes and bounds of the claimed term "more 9efficient", and thus this term is not indefinite. Applicant traverses the rejection and requests allowance of the claims as presented.”  

This argument is not found to be persuasive for the following reason. Paragraph 26 mentions sending information to both a general processor and the gate array to measure performance. Paragraph 26 also mentions using results “from whichever replies more efficiently.” However, paragraph 26 doesn’t define what is meant by “more efficient” nor describes a controller sending information to a gate array upon the determination. The rejection by the previous examiner described efficiency in terms of clock cycles and hardware resources. Additionally, efficiently can be measures in power usage, number of operations required for execution, etc. The specification doesn’t further define what type of efficiently and how much is considered “more.” The metes and bounds of the term “more efficient” in view of the specification cannot be made. Thus, the rejection is maintained.
Applicant argues regarding the 35 U.S.C. 112(d) rejection:
“Applicant respectfully traverses this rejection. While the processing system of Claim 1 is recited as performing "sending results of the finite field arithmetic to at least one destination is more efficient than at least one general-purpose computing processor performing the finite field arithmetic", the processing system of Claim 1 does not necessarily include this same general- purpose computing processor. Claim 12 further limits Claim 1 by specifying that the processing system of Claim 1 does include this same general-purpose computing processor.”  

This argument is not found to be persuasive for the following reason. Claim 1 already includes “at least one general-purpose computing processor” for purposes of the controller performing the determination step. Claim 12 simply provides antecedent basis to this same general-purpose computing processor without further limiting the independent claim or adding additional features of the general-purpose computing processor. Thus, the rejection is maintained.
Applicant argues for claims 1 and 13:
“Paragraph 26 states that performance gains may be obtained "because key agreement operations can be divided between processor 220 and hardware accelerator 230, a more efficient hardware implementation is possible". Some specific operations may be more efficiently executed by a hardware accelerator compared to the processor.
...
What is missing from any of these citations is a determination of sending the information or sending the results in either option of performing the operations by the gate array or the general- purpose computing processor. All that is included in these cited portions of Jackson is that a given finite field arithmetic operation may be more efficient if performed by the gate array or the general- purpose computing processor. The cited passages do not consider the cost of sending the information to the gate array or the cost of sending the results back to the destination, which may be the processor. This overhead is part of the determination made in the recited claims. In the parlance of the recited claims, A-1, A-3, and B-2 are not determined in Jackson. At most, A-2 and B-1 are evaluated.”  

This argument is not found to be persuasive for the following reason. The processor is in charge of reading and writing data to the storage device. As such, the question of efficiency is between the general-purpose computing processor performing the execution versus sending information to the gate array and the gate array performing the execution. Paragraph 26 describes dividing operations between the processor and accelerator for more efficient processing. Table 1 shows an example of selectively offloading operations that are complex to the hardware accelerator. These operations also include dependencies between results of processor and accelerator execution. The offloading wouldn’t be considered more efficient if the processing time to send, execute, and receive the results from the accelerator exceeded the time for the processor to execute the operation. Thus, the calculation of offloading includes such transit times between the processing devices.
Applicant argues for claim 25:
“New Claim 25 recites the limitations of wherein the controller is configured to send the information to both the gate array and the general-purpose computing processor to determine whether the gate array or the general-purpose computing processor replies more efficiently when the gate array and the general-purpose computing processor are idle. Support for these claims may be found, for example, in paragraphs 25 and 26. The cited references do not teach, suggest, or disclose these limitations. For example, Jackson discloses that some operations are to be performed by a hardware accelerator, but without regard to any current status of whether the hardware accelerator or the processor will be more efficient to use. Thus, the cited references cannot anticipate these claims nor render these claims obvious.”  

This argument is not found to be persuasive for the following reason. The claims recite sending information to both the gate array and the general-purpose processor. Jackson reads upon the newly claimed limitation by sending a subset of operation to each for execution. The set of operations sent to both processing units reads upon the information. 
The examiner notes that sending the same operation for execution to both the gate array and the processor for execution when both are idle would likely overcome the current rejection. However, the claim would still have to be rewritten in a way to overcome the current indefiniteness rejection.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183